Action on the case brought under the provisions of chapter 52, section 73 of the Revised Statutes, 1903, to recover damages sustained by the plaintiff on account of the destruction of her farm buildings by means of a *551fire communicated by a locomotive engine of the defendant company. The case was tried to a jury and a verdict returned for the plaintiff in the sum of $3,775, and the case is before this court upon a motion to set aside the verdict, which motion is urged solely upon the ground of excessive damages.
Andrews & Nelson, for plaintiffs. Johnson & Perkins, for defendant.

Held;

The plaintiff was entitled to a verdict that would make her whole for her loss, but a-proper deduction from the cost of the property destroyed, considering its age, use and depreciation, and a fair value of the buildings destroyed and the injury to the real estate, shows that the jury erred in fixing the value as shown by their verdict. We think that the largest amount that the jury were authorized to return was $3,000, and we hesitate in saying that they weie authorized in returning a verdict for that amount. If the plaintiff files a remittitur of all the verdict above $3,000 within thirty days from receipt of the mandate by the clerk of the superior court, the entry will be “Motion overruledotherwise the entry will be “Motion sustained. New trial granted.”